Opinion issued December 8, 2005                                                  










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01057-CR
____________

JUAN ROEL PEREZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 176th District Court 
Harris County, Texas
Trial Court Cause No. 988517



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Juan Roel Perez, and signed a final judgment in this case on July 27, 2005.  
Juan Roel Perez did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was August 26, 2005, 30 days after sentencing.  See Tex. R.
App. P. 26.2(a)(1). 
               Juan Roel Perez filed a notice of appeal on November 2, 2005, 68 days after
the deadline.  Notice of appeal was deposited in the mail on October 29, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).